                                          Case 3:21-cv-00485-JCS Document 47 Filed 04/22/21 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                         JOHN DOE, et al.,
                                   7                                                       Case No. 21-cv-00485-JCS
                                                        Plaintiffs,
                                   8
                                                 v.                                        ORDER DENYING MOTION TO
                                   9                                                       DISMISS AS MOOT
                                         TWITTER, INC.,
                                  10                                                       Re: Dkt. No. 38
                                                        Defendant.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13           Defendant has filed a Motion to Dismiss in this action. Instead of opposing the motion,

                                  14   Plaintiff has filed an amended complaint. Accordingly, the Motion to Dismiss is DENIED as

                                  15   moot.

                                  16           IT IS SO ORDERED.

                                  17   Dated: April 22, 2021

                                  18

                                  19                                                  ______________________________________
                                                                                      JOSEPH C. SPERO
                                  20                                                  Chief Magistrate Judge
                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
